122 Cal.App.2d 235 (1953)
THE PEOPLE, Respondent,
v.
GRAYSON WILLARD MASSIE, Appellant.
Crim No. 5076. 
California Court of Appeals. Second Dist., Div. One.  
Dec. 22, 1953.
 Albert C. S. Ramsey for Appellant.
 Edmund G. Brown, Attorney General, and Alan R. Woodard, Deputy Attorney General, for Respondent. *236
 DRAPEAU, J.
 Defendant Massie was convicted by a jury of the crime denounced by section 288a of the Penal Code. He appeals from the judgment sending him to state prison. He contends that the evidence was insufficient to support the verdict, and that the verdict was inconsistent and erroneous.
 [1] Police officers who arrested said defendant and a male companion testified that they actually saw defendant commit the act of which he was convicted.
 Defendant and his companion were tried together. The jury acquitted one and convicted the other.
 The evidence supports the verdict and the judgment.
 It was the province of the jury to believe or to disbelieve the defendant's denial that he committed the act. It was likewise the province of the jury to believe or to disbelieve the testimony of the codefendant that due to his befuddled condition from drink and lack of sleep and rest he didn't know what was going on.
 [2] "The fact that certain defendants may escape conviction for their crimes is not any legal or logical reason why another defendant, where substantial evidence has been introduced to sustain his conviction, should be exonerated and be permitted to escape punishment for his crime." People v. Taylor, 88 Cal.App.2d 983, 987 [199 P.2d 751].
 The judgment is affirmed.
 White, P. J., and Doran, J., concurred.